SHARE EXCHANGE AGREEMENT SHARE EXCHANGE AGREEMENT This Share Exchange Agreement (“Agreement”), is made and entered into as of the 30TH day of June 2008 by and among PNG VENTURES, INC., a Nevada corporation as purchaser (“PNG”); Earth Biofuels, Inc., a Delaware corporation(the “EBOF”) and Earth LNG, Inc., f/k/a Apollo LNG, Inc., a Texas corporation and wholly owned subsidiary of EBOF (“Seller” and, together with EBOF, the “EBOF Sellers”), New Earth LNG, LLC a Delaware limited liability company (the “Company"), Applied LNG Technologies USA, L.L.C., a Delaware limited liability company (“Applied LNG”). PNG, EBOF, Seller, the Company, New Earth LNG and Applied LNG, are hereinafter sometimes collectively referred to as the “Parties.” RECITALS: A.PNG desires to acquire from Seller, and Seller wishes to sell, 100% of the issued and outstanding shares of capital stock of theCompany (the “Company Shares”) all of which are owned by Seller, in exchange for an aggregate of 7,000,000 shares of PNG voting common stock (the “Exchange Shares”) to Sellers and the assumption of certain liabilities of the Company (the “Share Exchange”). B.It is the intention of the Parties hereto that both the issuance by PNG of the Exchange Shares to Seller and the transfer by the Seller to PNG of the Company Shares pursuant to the Share Exchange as well as certain other issuances herein shall qualify as a transactions in securities exempt from registration or qualification under the Securities Act of 1933, as amended, and under the applicable securities laws of each state or jurisdiction where the Seller and PNG reside. C.As a condition to closing of the Share Exchange, and among other conditions and closing deliveries (i) the Company and its Subsidiaries (as hereinafter defined) shall enter into an Amended and Restated Credit Agreement (the “Credit Agreement”) with Fourth Third, LLC, (the “Collateral Agent”) as lender and as agent for various secured creditors (the “Secured Creditors”) at or commensurate with Closing for a credit facility of up to $34,000,000 of secured indebtedness, (ii) PNG shall co-sign the Credit Agreement as a Loan Party (as defined in the Credit Agreement) and execute a Guaranty and Collateral Agreement in favor of Collateral Agent for the Secured Creditors, substantially in the form as annexed hereto as Exhibit A (the “Pledge Agreement”) and Greenfield Commercial Credit Co. (“Greenfield”), an existing secured creditor of the Companyshall consent to the Share Exchange and enter into an Intercreditor Agreement with Collateral Agent (iii) the Company and Subsidiaries shall enter into a Guaranty Agreement (the “Guaranty Agreement”) and PNG, the Company and Subsidiaries shall enter into a Collateral and Security Agreement (the “Security Agreement”) in favor of Black Forest International, LLC (the “Black Forest
